APPEAL OF VON HOFFMANN PRESS.Von Hoffmann Press v. CommissionerDocket No. 2352.United States Board of Tax Appeals3 B.T.A. 182; 1925 BTA LEXIS 2013; November 28, 1925, Decided Submitted October 27, 1925.  *2013 E. D. Holmes, Esq., for the taxpayer.  A. H. Fast, Esq., for the Commissioner.  *182  Before STERNHAGEN, LANSDON, and ARUNDELL.  The Commissioner determined a deficiency for the year 1919 of $2,892.54, under section 328 of the Revenue Act of 1918.  Section 328 was applied because the Commissioner recognized that the taxpayer used a substantial amount of borrowed capital during the taxable year, which, upon audit of the taxpayer's return, was excluded from invested capital.  The taxpayer now concedes that such borrowed capital is properly excluded from invested capital, and that its tax liability should be determined under section 328.  But the taxpayer contends that the tax asserted under section 328 is too great.  There was no evidence of the corporations used by the Commissioner for comparison, reliance being placed upon the general statement of two witnesses that the ratio of profit or income to investment which the proposed tax reflects is greater than that commonly known in the printing business.  From this it is argued that the tax and deficiency are necessarily excessive.  The evidence submitted is wholly insufficient to enable the Board to make findings*2014  of fact.  DECISION.  The determination of the Commissioner is approved.